The appellee as plaintiff below brought an action of trespassquare clausum fregit against the appellants and one Emanuel E. Dougherty in the Baltimore City Court. The declaration which appears in the record, contains but one count. It avers that on the date mentioned "the defendants, their agents, employees or servants forcibly entered the premises 518 West German street, occupied and possessed by the said plaintiff, to the great loss, injury and damage of the said *Page 166 
plaintiff. And the said plaintiff claims $5,000.00 therefor." The plaintiff afterwards dismissed the suit as to the defendant Dougherty.
The appellants as defendants filed three pleas to the declaration. The first was the general issue. The second averred by way of justification that they had entered the plaintiff's premises under a license from one Jennie Cook, who resided therein, and was duly authorized to grant the license. The third plea was also by way of justification and set up a writ of replevin against Jennie Cook as authority for the entry.
The appellee as plaintiff joined issue on the first plea, and replied to the second that Jennie Cook did not reside in the premises entered upon and had no authority to grant a license for the entry. She demurred to the third plea.
The demurrer was sustained by the Court whereupon the appellants with leave of the Court amended their third plea. The plaintiff then demurred to the amended plea and the Court overruled that demurrer. The third plea in its amended form was a good one, but it was the duty of the Court under the established rule in considering the demurrer to inspect the whole record and mounting up to the first fault to render judgment against the party committing the first substantial error in his pleading.Osceola Tribe v. Schmidt, 57 Md. 107; Eakle v. Smith,27 Md. 480.
An inspection of the record discloses a material error in the declaration in that it fails entirely to state the location of the premises upon which the trespass is alleged to have been made. Trespass q.c.f. is distinctly a local action and the declaration is required by specific averments to show that the property in dispute is within the jurisdiction of the Court.Poe's Pleadings, sec. 728. No lengthy or detailed description of the premises was necessary, but the fact that they were located in Baltimore City was jurisdictional and should have been distinctly averred in the declaration. Gladfelter v. Walker,40 Md. 11. It is true that the plaintiff describes herself as of Baltimore City in the narr. and alleges that the premises to which the alleged trespass occurred were "occupied and *Page 167 
possessed" by her, but that does not supply the want of the direct averment, as to the location of the premises, required by the settled rules of pleading.
At the trial of the case there was evidence tending to show that the agents of the defendants had twice upon the same day entered the house No. 518 West German street in Baltimore City in which the appellee then resided and kept a lodging or furnished-room house, without her permission and had refused to leave it when ordered by her to do so, and had against her protest gone through portions of the house alleging that they were in search of certain furniture which they said was in the custody of one Jennie Cook. On their second visit to the house they were accompanied by Dougherty, who was a constable, and had with him a writ of replevin against Jennie Cook for certain articles of furniture. There was no evidence tending to show either that Jennie Cook resided in the house or that the furniture sought for had ever been there. The evidence also tended to show that the defendants' agents used great rudeness and some violence to the appellee when she resisted their efforts to force themselves through her house.
The verdict and judgment were for the plaintiff and the defendants appealed.
The record contains two bills of exception. The first brings up for our review the refusal of the learned Judge below to direct the jury upon the application of the appellants, made at the trial before him, to render a verdict in their favor because the plaintiff had dismissed the suit as to their co-defendant Dougherty. There was no error in this ruling. A trespass is at law regarded as the joint and several act of those committing it and the injured person has his remedy against all or any of them, and if he has sued them all he may dismiss his suit as to any one or more of them and proceed against the others. Poe onPleading, sec. 527; Hendrickson v. Herbert, 38 N.J.L. 298;Weakly v. Royer, 3 Watts, 460; United States v. Linn, 1 How. 107.
The second exception is taken to the Court's rulings on the prayers. The plaintiff offered six prayers and the Court *Page 168 
granted all of them except the fifth which it rejected. The defendants offered twelve prayers all of which were rejected.
The plaintiff's first prayer was erroneous in the direction contained in it as to the measure of damages. It instructed the jury that if they found for the plaintiff they might "award such damages for the wrong and injury of the property and personal rights and feelings of the plaintiff as they might think a just compensation for the wrong and injury sustained." No personal trespass was laid in the declaration which contained only the one brief count already mentioned for a trespass q.c.f., nor were any damages claimed therein for any injuries to the person of the plaintiff. Under that state of the pleadings she was entitled upon the finding of a verdict in her favor to only such damages, apart from punitive or exemplary damages as would compensate her for the injury to her premises necessarily resulting from the trespass thereon laid in the declaration. B.  O.R.R. v.Boyd, 67 Md. 40, 41; Tome Institute v. Crothers,87 Md. 589. The testimony of the plaintiff's witnesses touching the conduct of the defendants' agents while in her house would, if the jury believed it, have entitled the plaintiff to punitive damages, but she asked for and received the benefit of a special instruction to the jury on that subject in her second prayer.
The plaintiff's second prayer was correct in authorizing the jury to award punitive or exemplary damages if they found from the evidence that the defendants agents when unlawfully in the plaintiff's dwelling conducted themselves in the manner mentioned, but the prayer was defective in leaving it to the jury to determine whether the presence of the agents in the plaintiff's dwelling was unlawful, without giving any instruction as to what facts mentioned in the evidence would if found by the jury constitute an unlawful presence.
The plaintiff's third, fourth and sixth prayers were properly granted as there was no evidence that Jennie Cook had ever resided or had any furniture in the plaintiff's house.
The defendants' first, second, third, fourth, sixth, seventh and ninth prayers are defective and were properly rejected because *Page 169 
they do not require the jury to find either that Jennie Cook resided in the plaintiff's house at the time of the alleged trespass, or that the furniture or some portion of it mentioned in the writ of replevin was then in the house, or that the entry into the house was made with the permission of the plaintiff. Every unauthorized entry upon the property of another is a trespass which entitles the owner to a verdict for some damages.B.  O.R.R. v. Boyd, supra. Furthermore the law especially protects one's dwelling-house from invasion or disturbance.Kelley v. Schuyler, 44 L.R.A. 436-7; s.c., 20 R.I. 432.
If one publicly conducts a store or other business in his dwelling-house he thereby extends to the public an invitation and license to enter for the purposes connected with that business the apartments devoted thereto. The appellee conducted in the premises in question in this case a lodging or furnished-room house and may have thereby to some extent opened her doors to persons seeking rooms or lodgings, but it is not pretended that the defendants' agents entered the premises for any such purpose.
An officer armed with a civil writ such as a replevin may peaceably enter upon the defendants' dwelling through an open door to make service of his writ and it has even been held that where the defendant has removed the goods to the house of a stranger with the consent of the latter in order to prevent the execution of the writ, the officer may after demanding and being refused admittance break the premises of such third person and take the goods. Poe's Practice, sec. 429; Kelley v.Schuyler, supra, in which there is a full review of the cases on this subject. If, however, the officer with the writ enter the house of a stranger in which the goods for which the writ was issued are not located or remain in such house when directed by its occupant to leave he will be a trespasser and the writ will afford him no protection. Even if the defendants' agents in the case at bar entered the plaintiff's house with her permission and then forcibly, or against her will and protest, went up-stairs through the passages and *Page 170 
chambers of the house their conduct would not only have amounted to a trespass but would have constituted them trespassers abinitio. Walsh v. Taylor, 39 Md. 599.
The defendants' third and fourth prayers were also defective in leaving it to the jury to find whether the "writ of replevin wasduly and properly executed" without informing them what would constitute a due and proper execution of the writ.
The defendants' fifth and eleventh prayers which in effect asked for an instruction that the plaintiff was entitled only to nominal damages, because no substantial injury had been done to her house, and their eighth prayer, which asserted that she could not recover for any injury to her person were calculated to mislead the jury because they ignored the liability of the defendants to punitive or exemplary damages if the jury found the facts stated in the plaintiff's second prayer. Their ninth prayer is defective for the same reason.
Their tenth prayer is defective in instructing the jury that the defendants were not liable for punitive damages unless their agents when in the plaintiff's house acted recklessly and indisregard of her rights, without in any manner defining her rights.
The defendants' twelfth prayer which sought to confine the defendants' liability to the first one of the two entries upon the plaintiff's premises testified to by the witnesses was erroneous because in actions of trespass q.c.f. recovery may be had under a single allegation of trespass for several entries made of the same close upon the same day for a like general purpose. 2 Waterman on Trespass, p. 454; 21 Ency. of Pleadingand Practice, p. 812.
The judgment appealed from must be reversed for the error of the Court below in dealing with the demurrer and with the plaintiff's prayers, but as the case was in fact instituted in the proper jurisdiction and the record shows that the plaintiff may have a good cause of action upon a proper amendment of her declaration the case will be remanded to afford her an opportunity of making such amendment if she desires to do so.
Judgment reversed and new trial awarded.
(Decided December 5th, 1901.) *Page 171